Citation Nr: 1809148	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  He had subsequent reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In October 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  This case was previously remanded, most recently in May 2017.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 remand, the RO was ordered to schedule the Veteran for a VA skin examination for the purpose of ascertaining the etiology of any currently diagnosed skin condition of the feet, to include onychomycosis.  Specifically, the examiner was asked to determine whether the Veteran's diagnosed skin condition was at least as likely as not directly related to any periods of active duty for training (ACDUTRA) or whether it permanently increased in severity during such periods, and if such an increase occurred, whether it was due to the natural progression of the disease, or if not, due to aggravation of the condition by his reserve ACDUTRA.

In the July 2017 VA examination report, the examiner opined that the Veteran's condition was not related to active service.  The VA examiner never gave an opinion if the Veteran's condition was caused or aggravated by any periods of ACDUTRA.  As a result, a new VA opinion is necessary to determine the etiology of the Veteran's skin condition of his feet.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above development is completed, the RO should return the Veteran's claims file to the July 2017 VA examiner (or another qualified medical professional, if the examiner is unavailable) to determine the etiology of his skin disability.  If the examiner determines that an additional examination is necessary, or if the July 2017 VA examiner is unavailable, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, included updated treatment records, the examiner must provide the following opinion as to whether the Veteran's diagnosed skin condition is at least as likely as not (a 50 percent probability or greater) directly related to his ACDUTRA periods of reserve service (listed in DFAS documentation received in November 2016) or whether it increased in severity during such periods, and if such an increase occurred, whether it was due to the natural progression of the disease, or if not, due to aggravation of the condition by his ACDUTRA.  

Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. § 3.6(c), (d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, but only from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

